DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess in the inner circumference recessed radially outward, recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayden 1,178,234.
In regard to claim 1, discloses a pipe connection structure (fig.1 ), in which a branch pipe 16 is connected to a main pipe 5 so as to branch off from the main pipe 5, the pipe connection structure comprising a connecting tube portion (elements 12 and 7) that is integrated with the main pipe so as to protrude outward from an outer wall of the main pipe 5, an interior of the connecting tube portion being continuous with an interior of the main pipe, wherein
a distal end of one of the connecting tube portion and the branch pipe is a receiving portion having an annular groove (space between 7 and 12) extending over an entire circumference of the receiving portion, and
a distal end of the other one of the connecting tube portion and the branch pipe is a fitting portion 10 that is fitted into the groove,
the pipe connection structure further comprising:

an inner circumference seal portion that provides a seal between an inner circumferential surface of the distal end of the fitting portion and the inner surface of the groove through contact between the inner circumferential surface and the inner surface (left and right seal ends seal against inner outer surface of 7 and inner surface of 12).
In regard to claim 2, wherein the distal end of the receiving portion includes a pipe having a multiple-wall structure that includes an inner tube 7 and an outer tube 12, the inner tube 7 including an inner wall of the receiving portion, and the outer tube 12 surrounding a circumference of the inner tube 7, and
the annular groove (space between 7 and 12) is a clearance between the inner tube and the outer tube.
In regard to claim 6, wherein a thickness of the inner tube 7 is smaller than a thickness of the outer tube 12.
In regard to claim 7, wherein the main pipe and the branch pipe provide a fluid passage through which fluid flows, and
at a connection between the connecting tube portion and the branch pipe, at least a section of an inner circumferential surface of the fluid passage is an inclined surface that is inclined radially inward toward a downstream end in a flowing direction of the fluid (surfaces at 10 and 10 taper radially inward).
In regard to claim 9, further comprising:
a first engagement portion 22 that is integrated with an outside of the main pipe 5, and

wherein the main pipe and the branch pipe are integrated with and fixed to each other through engagement of the first engagement portion and the second engagement portion (at 21, 20 and 23).
Claim(s) 1-2, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briet 5,248,171.
In regard to claim 1, discloses (fig. 8) a pipe connection structure , in which a branch pipe 103 is connected to a main pipe 10 so as to branch off from the main pipe 10, the pipe connection structure comprising a connecting tube portion (elements 97 and 98) that is integrated with the main pipe so as to protrude outward from an outer wall of the main pipe 10, an interior of the connecting tube portion being continuous with an interior of the main pipe, wherein
a distal end of one of the connecting tube portion and the branch pipe is a receiving portion having an annular groove (space between 97 and 98) extending over an entire circumference of the receiving portion, and
a distal end of the other one of the connecting tube portion and the branch pipe is a fitting portion 102, 103 that is fitted into the groove,
the pipe connection structure further comprising:
an outer circumference seal portion 8 that provides a seal between an outer circumferential surface of the distal end of the fitting portion and an inner surface of the groove through contact between the outer circumferential surface and the inner surface; and
an inner circumference seal portion that provides a seal between an inner circumferential surface of the distal end of the fitting portion and the inner surface of the groove through contact 
In regard to claim 2, wherein the distal end of the receiving portion includes a pipe having a multiple-wall structure that includes an inner tube 97 and an outer tube 98, the inner tube 97 including an inner wall of the receiving portion, and the outer tube 98 surrounding a circumference of the inner tube 97, and
the annular groove (space between 97 and 98) is a clearance between the inner tube and the outer tube.
In regard to claim 4, wherein the inner tube includes a distal portion (end of the barbed inner surface 97 closest to where 102 is pointing) and a proximal portion (end of barbed wall 97 near base 105), and the distal portion is thinner than the proximal portion.
In regard to claim 5, wherein an inner circumferential surface of the inner tube 97 includes a recess 107 that is recessed radially outward.
In regard to claim 8, wherein a protrusion 101 is provided on one of a surface of the connecting tube portion and a surface of the branch pipe that face each other in a direction intersecting with an axial direction of the branch pipe, and a recess (recess created between 98 and 100) is provided in the other surface, and
the protrusion 101 and the recess (recess created between 98 and 100)are engaged with each other.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. 2006/0208743.
In regard to claim 1, discloses (fig. 2) a pipe connection structure , in which a branch pipe 19 is connected to a main pipe 5 so as to branch off from the main pipe 5, the pipe connection 
a distal end of one of the connecting tube portion and the branch pipe is a receiving portion having an annular groove (space between 46 and 43) extending over an entire circumference of the receiving portion, and
a distal end of the other one of the connecting tube portion and the branch pipe is a fitting portion 9 that is fitted into the groove,
the pipe connection structure further comprising:
an outer circumference seal portion that provides a seal between an outer circumferential surface of the distal end of the fitting portion and an inner surface of the groove through contact between the outer circumferential surface and the inner surface; and
an inner circumference seal portion that provides a seal between an inner circumferential surface of the distal end of the fitting portion and the inner surface of the groove through contact between the inner circumferential surface and the inner surface (9 is in contact with walls 46 and 43, creating a seal between the mating surfaces).
In regard to claim 2, wherein the distal end of the receiving portion includes a pipe having a multiple-wall structure that includes an inner tube 46 and an outer tube 43, the inner tube 46 including an inner wall of the receiving portion, and the outer tube 43 surrounding a circumference of the inner tube 46, and
the annular groove (space between 46 and 43) is a clearance between the inner tube and the outer tube.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 408, Weatherhead, Jr., Strott, Cox and Kesler disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679